UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):September 30, 2009 TECHNOLOGY RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Florida 0-13763 59-2095002 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 5250-140th Avenue North, Clearwater, Florida (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (727) 535-0572 Item 1.01Entry into a Material Definitive Agreement. Effective September 30, 2009, Technology Research Corporation (the “Company”) and Wachovia Bank, National Association (“Wachovia”), entered into the First Amendment to the Amended and Restated Loan Agreement (“Loan Agreement”) and Promissory Note dated that same date (the “Replacement Note”).The Replacement Note provides for an interest rate equal to the LIBOR Market Index Rate plus 2.10%, through December 31, 2009.Thereafter, the interest rate will be reset quarterly as follows: If Funded Debt/EBITDA Ratio Is: The LIBOR Spread (basis points) shall be: < 1.50:1.00 ≥ 1.50:1.00 < 2.00:1.00 ≥ 2.00:1.00 As a result, effective for the quarter beginning on January 1, 2010 and continuing thereafter, the interest rate on the Replacement Note will be reset at a rate equal to the LIBOR Market Interest Rate plus the applicable LIBOR Spread for such quarter.The Loan Agreement extends the maturity date of its Amended and Restated Loan Agreement that was entered into as of December 22, 2005 and thereafter extended in 2006 and 2007.The current extension is until September 30, 2011.The Loan Agreement reduces the Company’s existing $6,000,000 credit facility to $3,000,000. The revolving line of credit can be used for working capital and general corporate purposes.Revolving loans may be borrowed, repaid and re-borrowed until September 30, 2011, at which time all amounts borrowed must be repaid.The Loan Agreement obligates the Company to pay a customary unused facility fee for a credit facility of this size. The revolving loans under the Loan Agreement are secured by a continuing security interest in most of the Company’s key assets including accounts and notes receivable, inventory, investments, demand deposit accounts maintained with the Company’s lender and 65% of the voting stock of Technology Research Corporation/Honduras, S.A.
